In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Bergerman, J.), entered November 17, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant, CTE Engineers, Inc. (hereinafter CTE), contracted to provide engineering services to the New York State Thruway Authority for a bridge overpass renovation project. The plaintiff, an employee of Burtis Construction Co., Inc., allegedly was injured while erecting a scaffolding at one of the bridge overpasses.
As the proponent of the motion for summary judgment dismissing the complaint, CTE met its initial burden of establishing that, as resident engineer, it had no contractual authority to direct or control the manner in which the plaintiff performed his duties, and did not commit any affirmative act of negligence (see Hernandez v Yonkers Contr. Co., 306 AD2d 379, *360380 [2003]; Domenech v Associated Engrs., 257 AD2d 403 [1999]). In opposition, the plaintiff failed to submit sufficient evidence in admissible form to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 563 [1980]; Harvey v Sear-Brown Group, 262 AD2d 1006 [1999]; Giordano v Seeyle, Stevenson & Knight, 216 AD2d 439, 440 [1995]; Prado v Bowne & Sons, 207 AD2d 875 [1994]). Therefore, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Smith, J.P., Crane, Mastro and Skelos, JJ., concur.